Citation Nr: 1645195	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-37 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right ankle.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Sioux Falls, South Dakota, Department of Veterans Affairs (VA) Regional Office (RO).  An October 2008 rating decision granted service connection for the right ankle disability and assigned an initial 10-percent rating, effective in July 208; and, a December 2009 rating decision denied a TDIU.  The Veteran appealed his initial rating, and the Board takes jurisdiction of the TDIU issue as a component of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was scheduled to testify at his requested Board hearing before a Veterans Law Judge on June 18, 2012.  He withdrew that request in a May 2012 correspondence.  See 05/15/2012 VBMS-Hearing Request; 38 C.F.R. § 20.704 (e) (2015).

In May 2013 and February 2016, the Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  For the period prior to April 8, 2016, the right ankle DJD manifested with chronic pain and moderate limitation of motion (LOM).

2.  Since For April 8, 2016, the left ankle DJD has manifested with chronic pain and marked LOM.

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The requirements for an initial rating of 20 percent, and no higher, for right ankle DJD are met, effective April 8, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5271 (2015).

2.  The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As concerns the TDIU claim, an October 2009 RO letter provided the Veteran with time- and content-compliant VCAA notice.  Further, pursuant to the May 2013 Board remand, the RO provided another VCAA notice letter in June 2013.  Neither the Veteran nor his representative asserts any notice error or claim specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records, to include the Compensation and Pension examination reports, are in the claims file.  Further, the Board remanded in 2016 for an examination after the Veteran explained why he did not report for an earlier scheduled examination.  Neither he nor his representative asserts that there are additional records to obtain.  

The Board recognizes that the most recent examination does not notate passive range of motion, and thus is not fully compliant with Correia v. McDonald, 28 Vet. App. 158 (2016).  However, the findings in that report nevertheless support the maximum possible rating, and thus no prejudice is shown by any deficiency in this regard.  The 2009 examination does note passive range of motion.  To the extent that examination is otherwise deficient under Correia, the Board notes that such examination occurred seven years ago; the Board finds that it is unlikely at this point that additional development might yield any reliable information about the state of the Veteran's right ankle in 2009.  Indeed, any such development would only serve to delay the claim, with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

The October 2008 rating decision reflects that the RO evaluated the right ankle as arthritis due to trauma.  Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10-percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable LOM is demonstrated in the joint, this rule is not applicable.  

LOM of the ankle is rated under DC 5271.  Under those criteria, moderate LOM warrants a 10 percent rating, and marked LOM warrants a 20 percent rating.  Id.  Normal ROM for the ankle is 0 to 20 degrees for dorsiflexion, and 0 to 45 degrees for plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.
Discussion

By way of history, the Veteran sustained significant injuries during his active service when an aircraft tire on which he was working exploded.  At the July 2008 examination (07/22/2008 VBMS-VA Examination) the Veteran reported that he experienced pain most of the time.  He assessed his pain on average at 5-6/10.  Prolonged standing, walking on uneven surfaces, and using ladders aggravated his symptoms.  He also reported some stiffness but no weakness or swelling.  He could only walk two blocks.  He used a cane three to four days a week, and he wore an ankle brace.  At the time of the examination, he worked as a teacher, teaching courses on line.  The examiner observed the Veteran to walk with a slight limp.  Physical examination revealed mild tenderness over the calcaneal and the lower Achilles tendon.  There was no swelling or deformity.  Range of motion (ROM) on dorsiflexion was 0 to 10 degrees, and 0 to 40 degrees on plantar flexion, with pain at the end of each movement-especially on plantar flexion.  The examiner noted that X-rays were read as having shown moderate spurring at the Achilles and plantar aspect of the calcaneus, and some at the lateral malleolus.  The examiner diagnosed DJD.

The Board finds that the objective findings on clinical examination more nearly approximate moderate LOM and the assigned 10 percent rating.  38 C.F.R. §§ 4.7, 4.10.  Although dorsiflexion was limited to half of normal, plantar flexion was within five degrees of normal.  Further, the examiner noted that there was no additional loss of ROM after repetitive-use testing.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner also noted that muscle strength on dorsiflexion was 4-/5, and 4+/5 on plantar flexion; and, that peripheral pulses and sensation were intact.  Hence, the Board finds no factual basis for a separate rating for other associated pathology.

The outpatient records note the Veteran's complaints of right ankle pain and that the ankle brace provided pain relief.  No ROM values were noted.  (08/05/2009 VBMS-Medical Treatment-Government Facility)

A November 2009 examination report reflects the Veteran's complaints of 6-8/10 pain over the medial aspect of the right ankle on physical activity.  He reported that he could not walk longer than 30 minutes, and that using ladders and walking on rough surfaces aggravated his pain.  He reported further that he had used a brace and a cane over the prior year.  The Veteran denied any additional trauma or special orthopedic care.  After removal of the brace, physical examination revealed the right ankle to have normal configuration.  No focalized tenderness or spasm was noted.  Passive ROM on both dorsiflexion and plantar flexion was normal.  The examiner noted active ROM on plantar flexion as 20-45 degrees.  There was no crepitus, and the ankle was stable.  The Veteran complained that he could not dorsiflex the right ankle.  However, the examiner noted that when the Veteran was observed walking, the only abnormality noted was a slight limp.  There did not appear to be any kind of foot drop.  Otherwise, his gait was normal.  The examiner opined that the Veteran's effort on dorsiflexion was less than optimal.  The examiner noted the April 2008 X-rays that showed DJD, which is what the examiner diagnosed.

The Board finds that the objective findings on clinical examination showed the right ankle continued to more nearly approximate moderate LOM and the assigned 10 percent rating.  38 C.F.R. §§ 4.7, 4.10.  A higher rating was not met or approximated, as the examiner observed that the Veteran's gait belied his poor dorsiflexion effort on examination.  Further, the examiner noted that eversion and inversion were normal, and that the neurovascular status was intact.  (11/10/2009 VBMS-VA Examination, 1st entry, pp. 3-4)  There is no indication that repetitive-use testing was conducted.  Nonetheless, the examiner noted further that the Veteran's claimed loss of 20 degrees of dorsiflexion would have resulted in an altered gait with a swinging step or external rotation of the foot, which he did not have.  The objective findings were not consistent with the Veteran's subjective complaints.  Id., p. 6.

The VA outpatient records note the Veteran's complaints of chronic ankle pain, but ROM was noted as good despite the pain.  (See 03/14/2016 VBMS-CAPRI, p. 64)

As noted earlier, the Board remand directed that another examination be conducted.  The examination report (04/08/2016 VBMS-C&P Exam-DBQ Ankle) reflects that the right ankle pain was no longer manageable, and that the Veteran sometimes dragged his foot due to the pain.  He reported further that, while he refused a fusion of the joint in the past, he now wanted it fused.  The Veteran could not use a ladder and used a cane to walk.  At the time of the examination, he worked for the City of Sioux Falls mowing grass during the warm months.  The examiner observed the Veteran to walk with a mildly antalgic gait.  Physical examination revealed the right ankle as larger than the left, but it was normally aligned.  There was tenderness to palpation.  ROM on dorsiflexion was 0 to 15 degrees, and 0 to 25 degrees on plantar flexion, both motions with pain.  The examiner also noted pain on weight bearing.  There was no crepitus, and the right ankle was stable.  The examiner noted further that repetitive-use testing revealed additional loss of 5 degrees on plantar flexion.  The examiner assessed the Veteran's functional loss as pain and fatigue, swelling, and disturbance of locomotion.  The examiner noted that there was no basis on which to assess functional loss over time, as there were no records of ROM after repetitive-use or repetitive-use testing.  Flare-ups were endorsed by the Veteran and the examiner found that such pain and associated factors during flare-ups would significantly limit functional ability, those precise degrees of lost motion were not provided.

The initial objective findings on ROM testing more nearly approximated moderate LOM, as both dorsiflexion and plantar flexion were more than half of the normal values.  Repetitive-use testing, however, reduced plantar flexion values to less than half.  The Board notes that the April 2016 Supplemental Statement of the Case (SSOC) reflects that the RO continued the 10-percent rating because dorsiflexion was not less than 5 degrees, or plantar flexion was not less than 10 degrees.  Id., p, 12.  Those are not criteria under DC 5271, as the code does not define moderate or marked LOM.  See 38 C.F.R. § 4.74a.  The Board finds that the additional loss of 5 degrees of plantar flexion, as well as the findings with respect to flare-ups, more nearly approximates marked LOM and a 20 percent rating, effective the date of the examination.  38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45.  Muscle strength was 5/5 normal on dorsiflexion and plantar flexion.  Hence, there is no factual basis for a separate rating for other pathology.  The RO will determine if the increase is impacted by the amputation rule.  See 38 C.F.R. § 4.68.

The evidence set forth above represents the right ankle disability as it has manifested during the rating period on appeal.  Further, the Board has allowed a staged rating where indicated by the evidence.  

Unemployability

The Veteran asserts that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  His assertion extends even to sedentary employment.

Applicable Law and Regulation

In order to establish entitlement to individual unemployability (IU), there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Discussion

The most recent rating decision of record reflects that the Veteran's total combined rating has been 80 percent since December 1999.  Further, the right knee, status post-TKA, has been rated at 60 percent disabling since the same date.  (08/24/2011 VBMS-Rating Decision-Codesheet).  Hence, the Veteran meets the criteria for consideration under the General Rating Schedule.  38 C.F.R. § 4.16(a).

Service connection currently is in effect for right TKA, currently rated at 60 percent disabling; partial amputation of right thumb and fracture of right 3rd-5th metacarpals, currently rated as 40 percent; scars at right forearm and right thigh, each currently rated at 10 percent disabling; the right ankle, now rated at 20 percent disabling; and, traumatic peripheral neuropathy and right ear hearing loss, both rated noncompensable.  The Veteran's VA Form 21-8940 (06/30/2009 VBMS) reflects that the Veteran has a college degree, and he reported that the last time he worked full time was 2004.  He reported that he became too disabled to work in 2009.  The Veteran's primary occupation was teacher, teaching courses on line for various colleges.  Id.

Lay statements submitted by two of the Veteran's friends, one of whom is also his supervisor, described the impact of the Veteran's pain on his ability to function.  RC described the Veteran's difficulty walking while hunting and while shopping in a hardware store.  While at the latter, RC noted that after walking for a while, the Veteran put his cane in the shopping cart and hung onto the cart.  The Veteran was to the point of tears because of back pain.  (06/01/2011 VBMS-Buddy/Lay, 2nd entry).  RC described a similar scenario while hunting with the Veteran.  He kept his cane tied to a cord so he could drop it to shoot.  After walking for less than a mile, the Veteran's back pain made it too difficult, and he would have to stop and wait for RC to return with a truck.  RC also described the Veteran's difficulties with using a ladder, and noted that the Veteran's left shoulder surgery and his left elbow made his difficulties worse.  Id.

The Veteran's friend and supervisor, TDD, noted observations similar to those of RC.  (06/01/2011 VBMS-Buddy/Lay, 1st entry)  Mr. D noted that he could relate to the Veteran's situation, as he too had undergone back surgery.  Mr. D also described how the Veteran's teaching activities were affected by his left shoulder surgery.  Mr. D noted that when the Veteran came to the college for campus meetings and training, for the first time he noticed that the Veteran did not get right to work.  Moreover, each time the Veteran moved the mouse, he grimaced until the medication took effect.  Mr. D also noted that the Veteran had started to take more time to grade students' work and to communicate with them.  He opined that he did not know how much longer the Veteran could function due to the condition of his hands.  Id.

The Board notes that the disabilities to which both RC and Mr. D referred are not service connected.  See 08/16/2011 VBMS-Rating Decision-Narrative, denying service connection for right elbow, right and left hip, and low back, all as due to the right ankle.  Other non-service-connected disorders are left hand pain and cervical spine pain.  (08/24/2011 VBMS-Rating Decision-Codesheet)  The low back is post-spinal fusion.  03/04/2016 VBMS-CAPRI, p. 79.  Interestingly, when the Veteran was asked at the November 2009 examination why he was unable to perform any type work, he replied that it was due to his left shoulder, back, right hand, and right knee.  (11/10/2009 VBMS-VA Examination, p. 1).  Only the right hand and right knee are service connected.

The several VA examination reports of record contain the examiners opinions that the functional loss due to the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining substantially gainful employment, as he is capable of performing sedentary work.  The Veteran reported in 2009 that he was independent in activities of daily living, to include driving himself.  He reported weakness and paresthesia as the main symptoms of the right hand.  Id., p. 3.  The examiner noted that the right hand had difficulty performing fine motor skills, but the Veteran could still write without difficulty.  The examiner noted that strenuous activity like using ladders would be difficulty, but otherwise, the Veteran's service-connected disabilities did not preclude gainful employment.  Id.,  p. 6.

The April 2016 general examination report reflects that the Veteran responded to a normal conversation level.  There was no functional loss due to the scar residuals at the UEs or LEs.  The Veteran reported the absence of forceful pinching or grasping and fine manipulation with the right hand, as well as the inability to lift more than 10 pounds.  Per the Veteran's report, the right knee limited him to occasional standing or walking, and no squatting, kneeling, or crawling.  The examiner noted that based on the Veteran's reports and the examiner's assessment of the underlying disabilities, the examiner opined that the Veteran's service-connected disabilities-overall, posed moderate difficulty to the Veteran's ability to obtain and maintain substantially gainful employment.  (04/08/2016 VBMS-C&P Exam-DBQ General, p. 2)  The functional limitations of the right ankle were set forth earlier.

The Board finds that the preponderance of the evidence shows that the Veteran's non-service-connected disabilities are the primary impediment to his ability to work.  The medical evidence of record shows that, while the Veteran's right knee, right ankle, and right hand may limit his ability to perform sustained strenuous employment, they do not preclude less strenuous or sedentary employment such as the Veteran's online teaching.  Hence, a TDIU is denied.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


							(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial evaluation not to exceed 20 percent for right ankle DJD is granted, effective April 8, 2016, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


